Citation Nr: 1115717	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  07-07 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for amputation of the right ring finger.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1972 to March 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2005, the Veteran appeared at a hearing at the RO before a Decision Review Officer.  In December 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings are in the Veteran's file.

This case was previously before the Board in March 2010, when it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In February 2011, the Board sought an advisory opinion from the Veterans Health Administration (VHA) on the questions of whether the Veteran's post-traumatic arthritis, resulting in amputation of the right ring finger, was the result of an injury incurred in service or an aggravation of a pre-existing injury.  The opinion was received in March 2011 and was fully favorable to the Veteran.  Therefore, there was no reason to further delay a decision to obtain additional evidence or argument from the Veteran or his representative.  







FINDING OF FACT

Amputation of the right ring finger was the result of an injury sustained in service.


CONCLUSION OF LAW

A right ring finger disability, resulting in amputation, was incurred in service.  38 U.S.C.A. §§ 1110 and 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Inasmuch as the decision is favorable to the Veteran, VCAA compliance need not be further addressed.

REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Facts

At the time the Veteran entered service in December 1972, the service entrance examination noted that the Veteran had previously sustained a fracture of the ring finger.  The Veteran has provided evidence that his preexisting injury was incurred playing football and that it was set with pins secured through the proximal interphalangeal joint of the ring finger.

In October 1974, an X-ray, in conjunction with an injury to a different finger on his right hand, noted that there was an irregularity at the proximal interphalangeal joint of the ring finger of the right hand, possibly the residual of a prior fracture or dislocation.


In July 1975, the Veteran was involved in the course of his duties in the rescue of National Guardsman who had been electrocuted when climbing a utility pole.  The Veteran climbed the pole and lowered the injured man to the ground using a rope or cable.  He asserts that during that rescue, he sustained a hyperextension and dislocation of the right ring finger.  

After service, VA records show that the Veteran underwent ray resection of the 4th finger of the right hand in October 2004 due to degenerative arthritis of the proximal interphalangeal joint.  On the pre-surgical consultation, the Veteran had complained of pain and deformity in the finger with several dislocations of the proximal interphalangeal joint, which impaired his ability to grasp hand tools.  At the time, the 4th finger overlapped the small finger.  In addition, X-rays in April 2004 showed lateral subluxation and lateral deviation of the fourth finger and narrowing of the proximal interphalangeal joint. 

In February 2011, the Board sought a VHA expert medical opinion with respect to whether the Veteran's claimed injury in service was a separate injury or might represent an aggravation of a pre-existing injury and the relationship of such an injury to the amputation of the ring finger after service.  

The opinion of the VHA expert was received by the Board in March 2011.  The VHA expert noted that the record contained many confusing entries regarding the exact nature and location of the pre-service finger injury.  Based on the Veteran's testimony at hearing and the service treatment records, including the October 1974 X-ray findings, the VHA expert explained that the pre-service injury was a "mallet finger with bony involvement," which was treated using pins for a percutaneous fixation, in other words, the tendon on the top of ring finger had pulled loose and that while such an injury could lead to a secondary deformity known as "swan neck," there was no discussion of such a deformity in the service treatment records and the Veteran's ability to perform strenuous work in service indicated that no such deformity was present.  Therefore, the VHA expert expressed the opinion that the hyperextension injury described as occurring during the Veteran's rescue of a fellow serviceman caused the severe posttraumatic arthritis that eventually resulted in the amputation of the ring finger.
Analysis 

Although there is no record of the finger injury as described by the Veteran, the Veteran's statements are consistent with the actions taken in rescuing the National Guardsman, for which the Veteran was awarded the Soldier's Medal for Heroism.  And the Veteran is competent to describe such an injury, which is consistent with the circumstances of the rescue by the Veteran even though there is no documentation of the injury or treatment of the injury in the service treatment records.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge).

The Board finds that there is no reason to question the Veteran's credibility or competence with regard to the injury suffered in service.  Thus, with evidence of current disability, residuals of amputation of the right ring finger, competent and credible evidence of an injury or an event in service causing injury, namely, the hyperextension of the right ring finger during the rescue of a fellow serviceman; and evidence of a relationship between the current disability and the injury or event in service, as expressed by the VHA expert, all the elements of service connection have been met and service connection is established. See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (If lay evidence presented by the veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence). 


ORDER

Service connection for amputation of the right ring finger is granted.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


